RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements Third Quarter Ended September 30, 2012 Unaudited RUBICON MINERALS CORPORATION Consolidated Balance Sheets Unaudited (Expressed in Canadian Dollars) September 30 December 31 Assets Current assets Cash and cash equivalents (note 14) $ $ Temporary investments (note 3) - Marketable securities (note 4) Accounts receivable Prepaid expenses and supplier advances Restricted cash and deposits (note 5) Property plant and equipment (note 6) Exploration and evaluation assets (note 7) $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities (note 8) $ $ Current portion of finance lease obligation (note 9) - Non-current liabilities Deferred income taxes Finance lease obligation (note 9) - Provision for closure and reclamation Equity Share capital (note 10) Share-based payment reserve (note 10) Accumulated other comprehensive loss ) ) Deficit ) ) $ $ See accompanying notes to the consolidated financial statements Commitments (note 13) Approved by the Board of Directors and authorized for issue on November 8, 2012. “David Adamson” “Julian Kemp” David Adamson, Director Julian Kemp, CA, Director - 1 - RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss Unaudited (Expressed in Canadian Dollars) For the three months ended September 30 For the nine months ended September 30 Expenses Consulting $ Depreciation General mineral exploration Insurance Investor relations (note 12) Office and rent Option fees received in excess of property costs ) Professional fees Salaries Share-based compensation Transfer agent and regulatory filing fees Travel and accommodation Loss before other items ) Foreign exchange losses ) Interest and other income Loss on sale of investments ) Other losses ) - ) - Loss before taxes ) Current income tax recovery - ) - Deferred income tax recovery (expense) Net loss for the period ) Other comprehensive income (loss) Fair value adjustment, net of deferred taxes, on available for sale financial instruments: Temporary investments ) ) Marketable securities ) ) Realized losses on marketable securities reclassified to net loss Other comprehensive income(loss) for the period ) ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements - 2 - RUBICON MINERALS CORPORATION Consolidated Statements of Changes in Equity Unaudited (Expressed in Canadian dollars) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2012 ) ) Public offering (note 10 (a)) - - - Public offering – share issuance costs - ) - - - ) Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - Share issue obligation - - - Unrealized net gain on available-for-sale investments - Realized loss on sale of available-for-sale investments - Impairment loss on investments Net loss for the nine months - ) ) September 30, 2012 ) ) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2011 ) Public offering – share issuance costs - ) - - - ) Private placement - - - Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - Share issue obligation - - Unrealized loss on available-for-sale investments - - - ) - ) Realized loss on sale of available-for-sale investments - Net loss for the nine months - ) ) September 30, 2011 ) ) See accompanying notes to the consolidated financial statements - 3 - RUBICON MINERALS CORPORATION Consolidated Statements of Cash Flows Unaudited (Expressed in Canadian dollars) For the three months ended September 30 For the nine months ended September 30 Cash provided by (used for): Operating activities Net loss for the period $ ) $ ) $ ) $ ) Adjustments for: Depreciation Share-based compensation Loss on sale of investment Interest and other income ) Other gains - - Option receipts in excess of property costs ) Current income tax - - - Deferred (income tax recovery) expense ) Reclamation deposit written off - - - Changes in non-cash working capital: Accounts receivable and prepaid expenses ) ) Accounts payable and accrued liabilities ) Cash used in operating activities ) Interest received Net cash used in operating activities ) Investing activities Restricted cash & reclamation deposits ) - Temporary investments ) ) Proceeds on sale of available-for-sale investments Expenditures on property, plant and equipment ) Exploration and evaluation expenditures ) Net cash used in investing activities ) Financing activities Issuance ofcommon shares, net of issue costs Net cash from financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ See Supplemental cash flow and non-cash activities (note 14) See accompanying notes to the consolidated financial statements - 4 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2012 1) NATURE OF OPERATIONS Rubicon Minerals Corporation (“Rubicon” or “the Company”) is primarily involved in the acquisition, exploration and development of mineral property interests in Canada and the United States. The Company’s key asset is the Phoenix Gold Project in Red Lake, Ontario, Canada. The Company is incorporated and domiciled in British Columbia, Canada. The address of its registered office is Suite 2800 - 666 Burrard StreetVancouver, BC V6C 2Z7. The Company maintains its head office at Suite 1540 – 800 West Pender Street, Vancouver, BC. The ability of the Company to recover the costs it has incurred to date on its properties, including the Phoenix Gold Project, is dependent upon profitable extraction of gold or other minerals from its properties, the ability of the Company to resolve any environmental, regulatory, or other constraints which may hinder the successful development of its properties, obtaining, if required, financing to complete exploration and development, and upon future profitable production or proceeds from disposition of mineral properties. Although the Company is unaware of any defects in its title to its mineral properties, no guarantee can be made that none exist. 2) BASIS OF PRESENTATION The Company prepares its financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”).These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard 34, “Interim Financial Reporting” (“IAS 34”).Accordingly, these condensed interim consolidated financial statements follow the same accounting principles and methods of application as the annual consolidated financial statements for the year ended December 31, 2011 but may condense or omit certain disclosures that otherwise would be present in annual financial statements prepared in accordance with IFRS. These financial statements should therefore be read in conjunction with the December 31, 2011 financial statements. The preparation of financial statements requires management to make estimates that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Revisions to accounting estimates are recognized in the period in which the estimate is revised and the revision affects both current and future periods. Significant areas requiring the use of estimates and assumptions relate to the review of asset carrying values and determination of impairment charges of assets and available-for-sale investments, valuation of share-based payments, and provision for closure and reclamation among others.Actual results could differ materially from those estimates. 3) TEMPORARY INVESTMENTS Temporary investments consist of treasury bills issued by Federal and Provincial Governments of Canada and guaranteed investment certificates with an original maturity of greater than 90 days, maturing at various dates in 2012 and 2013, with an aggregate carrying value and market value of $45,041,283 at September 30, 2012 (December 31, 2011 - $nil) and effective interest rates between 1.17% and 1.65%. 4) MARKETABLE SECURITIES Marketable securities consist of investments in public company shares and have an aggregate carrying value and fair value of $1,243,132 at September 30, 2012 (December 31, 2011 - $4,024,810). - 5 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2012 5) RESTRICTED CASH AND DEPOSITS Restricted cash of $4,289,235 consists of temporary investments deposited during 2012 as security for a letter of credit relating to mill equipment purchases and other credit facilities.Deposits consist of $1,686,224 on deposit with the Ontario Ministry of Northern Development and Mines as security for reclamation and closure of the Phoenix Gold Project. 6) PROPERTY, PLANT AND EQUIPMENT The following is a summary of the changes in property, plant and equipment during the period: Assets under Construction Office Equipment Mine-site Equipment Mine-site Buildings Total $ Cost Balance, January 1, 2011 Additions - Transfers ) ) - Disposals - ) - - ) Balance, December 31, 2011 Additions Transfers ) - - - Disposals - ) ) - ) Balance, September 30, 2012 Accumulated depreciation Balance, January 1, 2011 - Depreciation for the year - Disposals - ) - - ) Balance, December 31, 2011 - Depreciation for the period - Disposals - ) ) - ) Balance, September 30, 2012 - Carrying amounts January 1, 2011 December 31, 2011 September 30, 2012 - 6 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2012 7) EXPLORATION AND EVALUATION ASSETS The following is a summary of changes in exploration and evaluation assets during the period: PhoenixGold Project Ontario Other Red Lake Properties Ontario Alaska Properties USA Nevada Properties USA Total $ Balance,January 1, 2011 Costs incurred in the year Impairments - - ) - ) Recoveries - ) - - ) Balance,December 31, 2011 - Costs incurred in the period - - Balance, September 30, 2012 - 8) ACCOUNTS PAYABLE AND ACCRUED LIABILITIES September 30 December 31 2011 Trade payables $ $ Payables to a related party (note 11) Compensation payable Accrued expenses Other Total accounts payable and accrued liabilities $ $ 9) FINANCE LEASE OBLIGATION During the three months ended September 30, 2012, the Company entered into a finance lease transaction with respect to several temporary buildings on the mine-site. The lease has a twenty-two month term, carries an incremental borrowing rate of 13%, and allows the Company to purchase the assets at the end of the term for $50,000. Less than 1 year More than 1 year Total Total future minimum lease payments $ $ $ Less amount representing interest ) ) ) Finance lease obligation $ $ $ - 7 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2012 SHARE CAPITAL a) Share issuance On February 29, 2012, the Company closed a public offering and issued 49,000,000 common shares of the Company at a price of $4.10 per common share for total gross proceeds of $200,900,000.Total share issue costs amounted to $9,027,017, which included underwriter’s commission of 4%. b) Stock Options The following is a summary of the changes in the Company’s outstanding stock options: Nine months Ended September 30, 2012 Year Ended December 31, 2011 Number of Options Weighted Average Exercise Price Number of Options Weighted Average Exercise Price $ $ Balance at the beginning of the period Granted(1) Exercised(2) ) ) Forfeited ) ) Outstanding, end of the period Exercisable, end of the period The fair value of stock options granted during the period, has been estimated using the Black-Scholes option pricing model based on the following weighted average assumptions: exercise and share price - $3.53 (2011 - exercise price - $5.72, share price - $3.56); risk free interest rate - 1.08% (2011 - 1.86%); expected life - 3.56 years (2011 - 2.9 years); expected volatility - 60% (2011 - 63%) and expected dividends - nil (2011- nil). The weighted average share price at the time of exercise was $3.33 (2011 - $3.98). The following is a summary of the Company’s outstanding stock options: September 30, 2012 Option Price Range Number Outstanding Weighted Average Price Weighted Average Life $ (Years) $
